Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into this 31st day of
December, 2010 (the “Effective Date”), by and between the WASHINGTON BANKING
COMPANY and WHIDBEY ISLAND BANK (together, “the Employer”) with its principal
office in Oak Harbor, Washington, and BRYAN McDONALD (the “Executive”).

In consideration of the mutual promises made in this Agreement, the parties
agree as follows:

1. Employment.

Employer employs Executive and Executive accepts employment with Employer as its
Chief Operating Officer.

2. Term.

The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue through December 31, 2011; provided, however, that on January 1,
2012 and each succeeding January 1, the Term shall automatically be extended for
one additional year unless, not later than ninety (90) days prior to any such
January 1, either party shall have given written notice to the other that it
does not wish to extend the Term. In the event the Term is not extended,
Executive shall have no rights to any of the severance payments or benefits
continuation except as described in Section 5(a).

3. Duties.

Executive will serve as Employer’s Chief Operating Officer. Executive shall
render such executive, management and administrative services and perform such
tasks in connection with the affairs and overall operation of the Employer as is
customary for his position, subject to the direction of Employer’s Chief
Executive Officer and Board of Directors. Executive shall devote necessary time,
attention and effort to Employer’s business in order to properly discharge his
responsibilities under this Agreement. Executive is permitted to engage in
activities outside the scope of his duties, provided they do not conflict with
the interests of the Employer, and do not unreasonably infringe on his otherwise
full-time dedication to the Employer’s business.

4. Compensation, Benefits, Reimbursement and Bonus.

a. In consideration for all services rendered by Executive during the term of
this Agreement, Employer shall pay Executive an annual base salary (before all
customary and proper payroll deductions) of $200,000, as adjusted from time to
time (“Base Salary”). The Board of Directors of the Employer shall review
Executive’s salary at the end of each year, in a manner consistent with that
used for all management employees of the Employer, and in its sole discretion
may adjust such salary commensurate with the Executive’s performance under this
Agreement.

 

1



--------------------------------------------------------------------------------

b. Under the Employer’s Annual Incentive Plan, Executive shall be eligible to
receive an annual bonus based on performance as defined by the Board of
Directors, in accordance with the Employer’s incentive plan.

c. Executive shall be eligible for restricted stock and stock option grants
under the Employer’s Stock Option Plan. The timing and size of awards will be at
the discretion of the Board of Directors.

d. Executive may also participate in the Employer’s Deferred Compensation Plan.

e. Throughout the term of this Agreement, Employer shall provide Executive with
reasonable health insurance, disability and other employee benefits. Executive
shall participate in all employee benefit plans and programs of Employer
available to its executives and key management employees, subject to and on a
basis consistent with the terms, conditions, and overall administration of such
plans and programs. Employer shall reimburse Executive for his reasonable
expenses (including, without limitation, travel, entertainment, and similar
expenses) incurred in performing and promoting the business of Employer.
Executive shall present itemized accounts of any such expenses as required by
Company policy and the rules and regulations of the Internal Revenue Service

5. Termination of Agreement.

Termination of employment for purposes of this Section 5 shall be defined as set
forth in Section 5(g)(v) below.

a. Termination Due to a Change of Control. If Employer is subjected to a Change
of Control (as defined in Section 5(g)(i)), and either Employer or its assigns
terminates Executive’s employment without Cause or Executive terminates his
employment for Good Reason within two (2) years of such Change of Control, then
Employer shall pay Executive upon the effective date of such termination all
Base Salary earned and all reimbursable expenses incurred under this Agreement
through such termination date.

(i) In addition, Employer shall pay Executive an amount equal to 2 times
Executive’s highest Base Salary over the prior three (3) years, plus an amount
equal to 2 times the annual bonus last paid hereunder or 2 times the average
bonus paid over the prior three (3) years, whichever is greater (“Severance
Benefit”). Provided, also, that the payment and benefits described in this
Section 5(a) will only be paid conditioned upon Executive signing an agreement,
in a form acceptable to Employer, that releases and holds Employer harmless from
all known and unknown claims and liabilities arising out of Executive’s
employment with Employer or the performance of this Agreement (“Release
Agreement”). The Employer’s obligation to pay the Severance Benefit under this
section continues for up to two (2) years after the Agreement terminates
provided that the Change of Control (as defined in Section 5(g)(i)) occurs
during the Term of the Agreement, and the Executive is terminated without Cause
or terminates his employment for Good Reason within two (2) years of such Change
of Control. The provisions of this paragraph will survive termination of the
Agreement.

 

2



--------------------------------------------------------------------------------

(ii) Executive shall also be entitled to Severance Benefit if Employer
terminates Agreement without Cause prior to a Change of Control if such
termination occurs at any time from and after ninety days prior to the public
announcement by the Employer or any other party of a transaction which will
result in a Change of Control; provided that the effective date of the Change of
Control occurs within eighteen (18) months of Executive’s termination.

(iii) Payment of the Severance Benefit under this section is subject to and
condition on compliance with subsection 5(b).

b. Commitment of Executive. In the event that any person extends any proposal or
offer which is intended or may result in a Change of Control, Executive shall,
at the Employer’s request, assist the Company in evaluating such proposal or
offer. Further, subject to the additional terms and conditions of this
Agreement, in order to receive the Severance Benefit, Executive cannot resign,
even for Good Reason, from the Company during any period from the receipt of a
specific Change of Control proposal through the consummation or abandonment of
the transaction contemplated by such proposal.

c. Termination by Employer Without Cause or by Executive for Good Reason. If
Employer terminates Executive’s employment without Cause, or if Executive
terminates his employment for Good Reason, Employer shall pay Executive upon the
effective date of such termination all Base Salary earned and all reimbursable
expenses incurred under this Agreement through such termination date. In
addition, Employer shall pay Executive an amount equal to 2 times Executive’s
highest Base Salary over the prior three (3) years, plus an amount equal to 2
times the annual bonus last paid hereunder or 2 times the average bonus paid
over the prior three (3) years, whichever is greater. Provided, however, that
the payment and benefits described in this section will only be made conditioned
upon Executive signing a Release Agreement.

(i) Benefits Continuation. In addition, the Executive shall be entitled to
health and dental insurance benefits for a period of eighteen (18) months
following the termination of this Agreement. These benefits will be provided at
Employer’s expense, but such period shall count towards the Employer’s
continuation of coverage obligation under Section 4980B of the Internal Revenue
Code (“COBRA”). The foregoing notwithstanding, in the event that the Executive
becomes eligible for comparable group insurance coverage in connection with new
employment, the coverage provided by the Company under this Section shall
terminate immediately.

d. Termination by Employer for Cause or by Executive Without Good Reason. If
Employer terminates Executive’s employment for Cause or if Executive terminates
his employment without Good Reason, Employer shall pay Executive upon the
effective date of such termination only such Base Salary earned and expenses
reimbursable under this Agreement incurred through such termination date. In
such case, Executive shall have no right to receive compensation or other
benefits for any period after termination under this Agreement.

e. Termination Due to Disability or Upon Death. If Employer terminates
Executive’s employment on account of any mental or physical Disability that
prevents Executive

 

3



--------------------------------------------------------------------------------

from discharging his duties under this Agreement, Executive shall be entitled to
all Base Salary earned and reimbursement for expenses incurred under this
Agreement through the termination date, plus a pro rata portion of any annual
bonus for the year of termination. Executive’s employment under this Agreement
shall be terminated upon the death of Executive. In such case, the Employer
shall be obligated to pay to the surviving spouse of Executive, or if there is
none, to the Executive’s estate: (A) that portion of Executive’s Base Salary
that would otherwise have been paid to him for the month in which his death
occurred, and (B) any amounts due him pursuant to the Employer’s pension plan,
any supplemental deferred compensation plan, and any other death, insurance,
employee benefit plan or stock benefit plan provided to Executive by the
Employer.

g. Termination Definitions.

(i) “Change of Control.” For purposes of this Agreement, the term “Change of
Control” shall mean the occurrence of one or more of the following events:
(A) One person or entity acquiring or otherwise becoming the owner of
twenty-five percent or more of Employer’s outstanding common stock;
(B) Replacement of a majority of the incumbent directors of Washington Banking
Company or Whidbey Island Bank by directors whose elections have not been
supported by a majority of the Board of either company, as appropriate;
(C) Dissolution or sale of fifty percent or more in value of the assets, of
either Washington Banking Company or Whidbey Island Bank; or (D) A change “in
the ownership or effective control” or “in the ownership of a substantial
portion of the assets” of Employer, within the meaning of Section 280G of the
Internal Revenue Code. Notwithstanding the foregoing provisions of this section,
a Change of Control will not be deemed to have occurred solely because of an
internal corporate reorganization or similar transaction.

(ii) “Cause.” For purposes of this Agreement, termination for “Cause” shall
include termination because Executive: (A) materially breaches this Agreement;
(B) willfully breached or habitually neglected or breached the duties which he
was required to perform under the terms of this Agreement or the policies of the
Company; (C) commits act(s) of dishonesty, theft, embezzlement, fraud,
misrepresentation, or other act(s) of moral turpitude against Employer, its
subsidiaries or affiliates, its shareholders, or its employees or which
adversely impact the interest of Employer; (D) willfully and continually failed
to comply with any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease and desist order of a regulatory agency having
jurisdiction over Employer; (E) fails to follow the directions of Employer’s
Board of Directors, which failure is not corrected within thirty (30) days after
receipt by Executive of written notice outlining the corrective action required;
or (F) knowingly provides misleading or false information to shareholders, the
Board of Directors, auditors, accountants, or regulatory authorities.

(iii) “Disability.” For purposes of this Agreement, “Disability” is defined as
Executive’s inability to perform the essential functions of the employment
duties to the Employer for a period of three (3) consecutive months. The
Employer’s Board of Directors, acting in good faith, shall make the final
determination of whether Executive is suffering under any Disability (as herein
defined) and, for purposes of making such determination, may require

 

4



--------------------------------------------------------------------------------

Executive to submit himself to a physical examination by a physician mutually
agreed upon by the Executive and Employer’s Board of Directors at Employer’s
expense.

(iv) “Good Reason.” For purposes of this Agreement, termination for “Good
Reason” shall mean termination by Executive as a result of any material breach
of this Agreement by Employer. Good Reason shall include, but not be limited to:
(A) a material reduction in Executive’s compensation defined as a reduction
equal to or greater than five percent (5%) of Executive’s then annual base
salary, which reduction is not of general application to substantially all
employees of the Employer, (B) a material reduction in Executive’s duties,
responsibilities, or reporting relationship, but not merely a change in title,
or (C) relocation of Executive’s primary workplace from Oak Harbor to a location
outside Whatcom, Island, Snohomish, or Skagit counties.

(v) “Termination of Employment” as that phrase is used in this Agreement shall
be defined in accordance with the regulations under Code Section 409A and shall
generally mean the date on which the Executive is no longer performing services
for the Company. The Executive will be deemed to have Separated from Service if
it is reasonably anticipated based on the facts and circumstances that the
Executive will perform no further services after a certain date or that the
level of bona fide services the Executive would perform after such date would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed over the immediately preceding thirty-six
(36) month period.

h. Payment of Severance Benefit. Payment of any Severance Benefit under this
Section shall commence on the 60th day following the Executive’s termination of
employment (as defined in accordance with Section 5(g)(v) above), provided that
Executive has executed and submitted a release of claims and the statutory
period during which the Executive is entitled to revoke the release of claims
has expired before the 60th day following the Executive’s termination. Severance
benefits will be paid thereafter on Employer’s regular salary payment schedule
and shall continue until 2 years after termination of employment. The first such
payment shall include payment of all amounts that would have been paid after
termination of employment payments had commenced on the payroll date immediately
after termination of employment. Except as provided herein, or as permitted
under Code Section 409A, Severance Benefits shall be paid at regular payroll
intervals and shall not be accelerated nor delayed.

i. Six Month Delay. Nothwithstanding any provision of this Agreement to the
contrary, if, at the time of the Executive’s Separation from Service, the
Executive is a “specified employee” (as defined in Section 409A of the Code) and
the deferral of the commencement of any payments otherwise payable pursuant to
this Agreement as a result of such Separation from Service is necessary in order
to prevent any accelerated or additional tax under Section 409A of the Code,
then the Employer will defer the commencement of the payment of any benefits
hereunder until the first payroll date that occurs after the date that is six
(6) months following the Executive’s Separation of Service. The first such
payment shall include payment of all amounts that would have been paid after
termination of employment payments had commenced on the payroll date immediately
after termination of employment.

 

5



--------------------------------------------------------------------------------

6. Parachute Payment Limitation.

Notwithstanding anything in this Agreement to the contrary, if it is determined
by legal counsel (or other tax advisor to Executive) that the total of the
Severance Benefit, together with any other payments or benefits paid by the
Employer to Executive, would constitute an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended, and
the net after-tax amount that Executive would realize from such compensation,
considering Executive’s federal and state income tax brackets and the excise
tax, would be greater if the compensation payable hereunder were limited, then
the compensation payable hereunder shall be limited in the manner determined by
such counsel or advisor, to maximize Executive’s net after-tax income.

7. Covenant Not To Compete.

a. Executive agrees that for the term of this Agreement and upon payment of a
Severance Benefit and for a period of eighteen (18) months thereafter (with the
understanding that the eighteen (18) month period will be shortened to one
(1) year upon the completion of a transaction constituting a Change of Control,
as defined in Section 5(g)(i)), Executive will not, within any county in which
Employer has branch offices at the termination of the term of this Agreement,
directly or indirectly be employed by, own, manage, operate, join, or benefit in
any way from any business activity that is competitive with Employer’s business
or reasonably anticipated business of which Executive has knowledge. Employer
and Executive agree that the duration of the covenant may be shortened if the
Executive waives a mutually agreed-upon portion of the Severance Benefit. For
purposes of the foregoing, Executive will be deemed to be directly or indirectly
employed by, own, manage, operate, join, or benefit in any way with such
business if the business is carried on by: (a) a partnership in which Executive
is a general or limited partner; or (b) a corporation of which Executive is a
shareholder (other than a shareholder owning less than 5% of the total
outstanding shares of the corporation), officer, director, employee or
consultant.

b. The parties agree that if a trial judge with jurisdiction over a dispute
related to this Agreement should determine that the restrictive covenant set
forth above is unreasonably broad, the parties authorize such trial judge to
narrow the covenant so as to make it reasonable, given all relevant
circumstances, and to enforce such covenant. The provisions of this paragraph
shall survive termination of this Agreement.

8. Nondisclosure of Confidential Information.

a. During the term of Executive’s employment and thereafter, Executive agrees to
hold Employer’s Confidential Information in strict confidence, and not disclose
or use it at any time except as authorized by Employer and for Employer’s
benefit. If anyone tries to compel Executive to disclose any Confidential
Information, by subpoena or otherwise, Executive agrees immediately to notify
Employer so that Employer may take any actions it deems necessary to protect its
interests. Executive’s agreement to protect Employer’s Confidential Information
applies both during the term of this Agreement and after employment ends,
regardless of the reason it ends.

 

6



--------------------------------------------------------------------------------

b. “Confidential Information” includes, without limitation, any information in
whatever form that Employer considers to be confidential, proprietary,
information and that is not publicly or generally available relating to
Employer’s: trade secrets (as defined by the Uniform Trade Secrets Act);
know-how; concepts; methods; research and development; product, content and
technology development plans; marketing plans; databases; inventions; research
data and mechanisms; software (including functional specifications, source code
and object code); procedures; engineering; purchasing; accounting; marketing;
sales; customers; advertisers; joint venture partners; suppliers; financial
status; contracts or employees. Confidential Information includes information
developed by Executive, alone or with others, or entrusted to Employer by its
customers or others.

9. Nonsolicitation.

Executive agrees that upon receipt of a Severance Benefit and for a period of
eighteen (18) months thereafter, Executive shall not directly or indirectly
solicit or entice any of the following to cease, terminate or reduce any
relationship with Employer or to divert any business from Employer: (a) any
person who was an employee of Employer during the one- (1) year period
immediately preceding the termination of Executive’s employment; (b) any
customer or client of Employer; or (c) any prospective customer or client of
Employer from whom Executive actively solicited business within the last six
(6) months of Executive’s employment.

10. Non-Disparagement.

Executive will not, during the Term or after the termination or expiration of
this Agreement or Executive’s employment, make disparaging statements, in any
form, about Employer or its officers, directors, agents, employees, products or
services.

11. Legal Limitations.

Notwithstanding any provision to the contrary in this Agreement, no payment of
any type or amount of compensation or benefits shall be made or owed by Employer
to Executive pursuant to this Agreement or otherwise if payment of such type or
amount is prohibited by, or not permitted under, or has not received any
required approval under, any applicable governmental statute, regulation, rule,
order (including any cease and desist order), determination, opinion or similar
provision whether now in existence or hereafter adopted or imposed, including
without limitation, by or under (i) any applicable governmental or provisions
relating to compensation or benefits arising as a result of an investment in or
assistance to Employer or an affiliate by a governmental entity, including
without limitation any applicable restrictions contained in the Emergency
Economic Stabilization Act of 2008, as amended by the American Reinvestment Act
of 2009 (“EESA”), 31 CFR Part 30 (relating to the TARP Capital Purchase Program)
or any other regulation, rule, order, guidance or agreement issued or entered
into pursuant to EESA, (ii) any governmental provisions relating to
indemnification by Employer or an affiliate, including without limitation any
applicable prohibitions or restrictions on depository institutions and their
affiliates set forth in 12 USC 1828(k) or in 12 CFR Part 359, or (iii) any
governmental provisions relating to payment of golden parachutes or similar
payments, including without limitation any prohibitions or restrictions on such
payments by

 

7



--------------------------------------------------------------------------------

troubled institutions and companies and their affiliates set forth in 12 USC
1828(k) or in 12 CFR Part 359. Further, to the extent Employer’s performance of
a future obligation for any deferred compensation, pension, retirement plan or
similar benefit shall be restricted pursuant to clause (iii) above by virtue of
the designation of Employer (or any affiliate of Employer) as a “troubled
institution” during the term of Executive’s employment by Employer or any
affiliate of Employer, such obligation shall be fully and finally discharged
upon the designation of Employer (or Employer’s affiliate, as the case may be)
as a “troubled institution,” whether or not such entity is later removed from
such designation, unless, following the removal of such designation, a majority
of the members of the board of directors of Employer shall, after such
designation is removed, vote to approve such benefit wholly or in part, and in
such instance, only to the extent of such approval and only as to obligations
accruing after such approval.

In the event that any payment made to Executive hereunder or under any prior
employment agreement or arrangement is required under any applicable
governmental provision (including, without limitation, EESA, 31 CFR Part 30, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any regulations
promulgated thereunder) to be paid back to Employer, the Executive shall upon
written demand from Employer promptly pay such amount back to Employer.

12. Mutual Agreement to Arbitrate.

a. In the event of a dispute or claim between Executive and Employer related to
Executive’s employment or termination of employment, all such disputes or claims
will be resolved exclusively by confidential arbitration in accordance with the
Employment Arbitration Rules of JAMS (formerly Judicial Arbitration & Mediation
Services). This means that the parties agree to waive their rights to have such
disputes or claims decided in court by a jury. Instead, such disputes or claims
will be resolved by an impartial JAMS arbitrator whose decision will be final.

b. The only disputes or claims that are not subject to arbitration are any
claims by Executive for workers’ compensation or unemployment benefits, and any
claim by Executive for benefits under an employee benefit plan that provides its
own arbitration procedure. Also, Executive and Employer may seek injunctive
relief in court in appropriate circumstances.

c. The arbitration procedure will afford Executive and Employer the full range
of statutory remedies. Employer will pay all costs that are unique to
arbitration, except that the party who initiates arbitration will pay the filing
fee charged by JAMS. Executive and Employer shall be entitled to discovery
sufficient to adequately arbitrate their claims, including access to essential
documents and witnesses, as determined by the arbitrator and subject to limited
judicial review. In order for any judicial review of the arbitrator’s decision
to be successfully accomplished, the arbitrator will issue a written decision
that will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based.

 

8



--------------------------------------------------------------------------------

13. Miscellaneous.

a. Notwithstanding any other provision in this Agreement, the Employer shall
make no payment of any Severance Benefit provided for herein to the extent that
such payment would be prohibited by the provisions of Part 359 of the
regulations of the Federal Deposit Insurance Corporation as the same may be
amended from time to time, and if such payment is so prohibited, the Employer
shall use its best efforts to secure the consent of the FDIC or other applicable
banking agencies to make such payments in the highest amount permissible, up to
the amount provided for in this Agreement.

b. This Agreement contains the entire agreement between the parties with respect
to Executive’s employment with Employer, and is subject to modification or
amendment only upon agreement in writing signed by both parties.

c. This Agreement shall bind and inure to the benefit of the heirs, legal
representatives, successors and assigns of the parties, except that Employer’s
rights and obligations may not be assigned without consent of Executive, and
such consent shall not be unreasonably withheld.

d. If any provision of this Agreement is invalid or otherwise unenforceable, all
other provisions shall remain unaffected and shall be enforceable to the fullest
extent permitted by law.

e. In the event of any claim or dispute arising out of this Agreement, the party
that substantially prevails shall be entitled to reimbursement of all expenses
incurred in connection with such claim or dispute, including, without
limitation, attorneys’ fees and other professional fees. This paragraph shall
apply to expenses incurred with or without suit, and in any judicial,
arbitration or administrative proceedings, including all appeals therefrom.

f. Any notice required to be given under this Agreement to either party shall be
given by personal service or by depositing a copy of such notice in the United
States registered or certified mail, postage prepaid, addressed to the following
address, or such other address as addressee shall designate in writing:

 

Employer:

 

Edward J. Wallgren

 

Chairman of the Joint Compensation Committee of

 

Washington Banking Company and

 

Whidbey Island Bank

 

450 SW Bayshore Drive

 

P.O. Box 7001

 

Oak Harbor WA 98277

Executive:

 

 

 

 

 

 

 

9



--------------------------------------------------------------------------------

g. This Agreement shall be governed by and construed in accordance with the laws
of the State of Washington.

h. This Agreement shall be interpreted and administered consistent with the
requirements of Section 409A of the Internal Revenue Code and any regulations
thereunder, including such regulations as may be promulgated after the Effective
Date of this Agreement.

 

EMPLOYER:

 

WASHINGTON BANKING COMPANY and

WHIDBEY ISLAND BANK

 

By:

 

 

 

Edward J. Wallgren

 

Chairman of the Joint Compensation Committee of Washington Banking Company and
Whidbey Island Bank

EXECUTIVE:

 

 

 

Bryan McDonald

 

10